PELHAM, P. J.
(1) The defendant was charged in one count Avith a violation of the prohibition laws. The testimony of the state’s witness, if believed, showed the commission of the offense charged (i. e., a sale of Avhisky), and the defendant’s guilty connection, by direct' testimony of a specific act Avhich, within itself, constituted the crime, as well as the defendant’s commission thereof, and the admission of evidence of another sale at a different place and time, against the defendant’s objection, Avas improper.—Moore v. State, 10 Ala. App. 179, 64 South. 520, and authorities there cited.
(2) When the defendant was being examined as a witness in his own behalf, the city’s counsel Avas permitted to ask, and the defendant Avas required to testify, against objections seasonably interposed by defendant’s counsel, that on a prior occasion to the one in question, Avhen he was charged Avith selling whisky, he had been tried and convicted by the mayor of the city-of Prattville of a similar offense. In this the court Avas in error.—Willingham v. State, 10 Ala. App. 161, 64 South. 544; Hammock v. State, 8 Ala. App. 367, 62 South. 322.
For the errors pointed out, the judgment of conviction must be reversed, and the cause remanded for trial in conformity Avith the above holdings.
Reversed and remanded.